DETAILED ACTION
Response to Amendment
	The amendment filed on 12/3/2021 has been entered. Claims 1, 4, 8, 11, 15 and 18 have been amended, and claims 1-20 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 2019/0387444 A1); in view of Shimoda et al. (US 2020/0112879 A1).

Regarding claims 1, 8 and 15; Byun discloses identify, for a User Equipment ("UE") that receives wireless connectivity to a wireless network via attachment to a first Distributed Unit ("DU") of the wireless network, a second DU that is a candidate for attachment to the UE (a measurement report message may be transmitted to a source DU; upon receiving the measurement report message and feedback from the source DU, the CU may determine to change a DU of the UE; the CU identifies a target DU for the change; see paragraphs [0087] – [0093] and Fig. 11A); provide, to the second DU and prior to attachment of the UE to the second DU, context information for traffic associated with the UE (the CU transmits UE context setup request to the target DU prior to switching to the target DU; the UE context includes RLC configuration, RRC context information; see paragraphs [0092] – [0103] and Fig. 11A);  24PATENTAttorney Docket No. 20190389determine, after providing the context information to the second DU, that the UE should attach to the second DU (after receiving a UE context setup response message from the target DU, the CU determines to change from source DU to target DU; see paragraphs [0104], [0111] and Fig. 11A); and instruct, based on determining that the UE should attach to the second DU, the UE to attach to the second DU, wherein the second DU uses the context information to seamlessly continue to provide wireless connectivity to the UE (the target DU transmits UE context setup response along with RRC context information to the CU; the CU indicates stop transmitting data to the source DU; the source DU may transmit the RRC connection reconfiguration message to the UE for handover; source DU may provide a feedback for downlink data so that when the UE moves from the source DU to the target DU, unsuccessfully 
Byun discloses a CU identifies and transmits context information to a target DU.
Byun does not explicitly disclose after the UE attaches to the second DU, context information and traffic for the UE is transmitted to both DUs.
Shimoda discloses simultaneously provide, after the UE attaches to the second DU, updated context information and traffic for the UE to the first DU and the second DU (the CU forwards the duplicated PDCP-PDU to the DU#1 and DU#2 after UE established random access procedure with DU#2; the PDCP-PDU includes the user data and sequence number (context information); see paragraphs [0354] - [0358] and Fig. 10 - Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Byun and Shimoda to transmit context information and traffic to both DUs after the UE attaches to the second DU in order to provide communication that satisfies the high reliability and low latency (see paragraph [0071] of Shimoda).

Specifically for claim 1; Byun discloses a non-transitory computer-readable medium, storing a plurality of processor- executable instructions (memory is connected to the processor and stores various information for driving the processor; see paragraph [0215] and Fig. 16).

Specifically for claim 8; Byun discloses a non-transitory computer-readable medium storing a set of processor-executable instructions (memory is connected to the processor and stores various information for driving the processor; see paragraph [0215] and Fig. 16); and one or more processors configured to execute the set of processor-executable instructions (processor implements proposed functions; see paragraph [0215] and Fig. 16).

Regarding claims 2, 9 and 16; Byun discloses wherein the context information includes one or more sequence numbers (the information on lost PDUs may be sequence numbers of PDCP PDU corresponding to lost RLC PDUs; see paragraph [0092]).

Regarding claims 3, 10 and 17; Byun discloses wherein the one or more sequence numbers include one or more Radio Link Control ("RLC") sequence numbers (the information on lost PDUs may be sequence numbers of PDCP PDU corresponding to lost RLC PDUs; see paragraph [0092]).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Byun; in view of Shimoda; and in further view of Tang (US 2019/0116528 A1).

Regarding claims 4, 11 and 18; the combination of Byun and Shimoda discloses a CU identifies and transmits context information to a target DU. 
The combination of Byun and Shimoda does not explicitly disclose simultaneously providing the same context information to both DUs prior to the UE attaching to the second DU.
Tang discloses wherein executing the set of processor-executable instructions further causes the one or more processors to: simultaneously provide the same context information to the first DU and the second DU prior to the UE attaching to the second DU (the context 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Byun, Shimoda and Tang to simultaneously provide the same context information to DUs in order for the terminal to move seamlessly within the coverage of the access network device and thereby reducing the communication delay (see paragraph [0034] of Tang).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byun; in view of Shimoda; and in further view of Liu et al. (US 2020/0077466 A1).

Regarding claims 5, 12 and 19; the combination of Byun and Shimoda discloses a CU determines handover from a source DU to a target DU.
The combination of Byun and Shimoda does not explicitly disclose simultaneously outputting the traffic to both DUs prior to attachment to the second DU.
Liu discloses receive traffic, from the wireless network, for the UE (data is transmitted from NGC to CU; see paragraphs [0063] – [0064] and Fig. 3); and simultaneously output the traffic, for the UE, to the first DU and the second DU, prior to attachment by the UE to the second DU (the CU simultaneously sends a copy of PDCP PDU data to a source DU and target DU in advance; see paragraph [0169] – [0170] and Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Byun, Shimoda and Liu to .

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun; in view of Shimoda; and in further view of Loehr et al. (US 2018/0317137 A1).

Regarding claims 6, 13 and 20; the combination of Byun and Shimoda discloses a handover from a source DU to a target DU is performed based upon a measurement report.
The combination of Byun and Shimoda does not explicitly disclose determining measurements of quality of connections.
Loehr discloses monitor a wireless connection between the UE and the first DU to determine a first measure of quality of the wireless connection (a resource gNB receives measurement report from a UE; see paragraph [0084] and Fig. 5); determine that the first measure of quality of the wireless connection between the UE and the first DU exceeds a first threshold but does not exceed a second threshold, wherein the identification of the second DU as a candidate for attachment is performed based on the 23PATENTAttorney Docket No. 20190389 determination that the first measure of quality of the wireless connection between the UE and the first DU exceeds the first threshold (in response to a measurement report indicating that the first threshold is met, the source gNB is able to continue serving the UE until a second threshold is met; the source gNB determines that the UE must handover to a target gNB; see paragraph [0085] and Fig. 5); continue to monitor the wireless connection between the UE and the first DU to determine a second measure of quality of the wireless connection (signal strength between the UE and the source gNB continues to be monitored; see paragraph [0087] and Fig. 15); and determine that the second measure of quality of the wireless connection between the UE and the first DU exceeds the second threshold, wherein the determination that the UE should attach to the second DU is based on the determination that the second measure of quality of the wireless connection between the UE and the first DU exceeds the second threshold (the source gNB is able to continue serving the UE until signal condition further deteriorate (e.g. until a second threshold is met) and handover is performed to the target gNB when the second threshold is met; see paragraph [0087] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Byun, Shimoda and Loehr to have first and second thresholds for signal conditions before handover operation in order to keep the target gNB up-to-date with the DL data delivery status (see paragraph [0092] of Loehr).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byun; in view of Shimoda; and in further view of Xu et al. (US 2019/0166526 A1).

Regarding claims 7 and 14; the combination of Byun and Shimoda discloses a handover is performed from a source DU to a target DU.
The combination of Byun and Shimoda does not explicitly disclose providing context information for traffic associated with the UE to the first UE after attachment to the second DU.
Xu discloses continue providing context information for traffic associated with the UE to the first DU after attachment of the UE to the second DU (the CU sends a radio bearer reconfiguration to the source DU after performing a handover to a target DU; a radio bearer configuration include context information; see paragraphs [0154], [0259] and [0538] – [0539] and Fig. 8).
.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Shimoda et al. (US 2020/0112879 A1) being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415